Case 3:20-mj-14012-ZNQ Document 8 Filed 05/05/20 Page 1 of 1 PagelD: 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
Vv. * CRIM. No, 2090-14012 (ZNQ)
*
DUVAL MOORE :
ok ok ok ok

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

Vv Video Teleconferencing

 

 

 

Teleconferencing, because video teleconferencing is not reasonably available for the

 

following reason:
L] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[I] Other:

KW’
pass O44, 2020 choo

Honorable Zahid N. Quraishi
United States Magistrate Judge
